Citation Nr: 1041586	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
rating determination was sent to the Veteran in March 2004.

This matter was previously before the Board, most recently in 
October 2009.  At that time, the Board denied the appellant's 
claim on appeal.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In May 2010, the Court issued a memorandum decision vacating the 
October 2009 Board decision and remanding the matter to the Board 
for further adjudication.

Several new claims that are not currently on appeal appear 
to be raised by the Veteran's lengthy August 2010 written 
submission in the claims file.  Such new claims are hereby 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the course of this appeal, the Veteran introduced a new 
contention concerning his claim of entitlement to service 
connection for hypertension.  Specifically, the pertinent new 
contention was that that Veteran currently suffers from 
hypertension due to an etiology involving in-service urethritis.  
As noted in the Court's May 2010 Memorandum Decision, the 
Veteran's service treatment records reveal several in-service 
diagnoses of urethritis.

The Board addressed this contention in its vacated October 2009 
decision.  As discussed in the May 2010 Court Memorandum 
Decision, the Board noted that the negative medical opinions of 
record addressing this claim were all based upon a review of the 
claims file; the Board reasoned, therefore, that the medical 
examiners had knowledge of the in-service urethritis but did not 
assign that fact any medical significance with regard to the 
later developing hypertension.  The Board assumed that if, in 
their medical judgment, the examiners believed that the 
urethritis had any significance to the underlying question of 
medical causation, they would have so stated.

However, the May 2010 Court Memorandum Decision finds that none 
of the medical examiners considered whether the Veteran's current 
hypertension is related to his in-service urethritis; the medical 
opinions of record are described as having focused on the narrow 
questions of whether hypertension was directly related to service 
or to the Veteran's service-connected hepatitis C, and none 
addressed his in-service diagnoses of urethritis.

Therefore, the Board must conclude that proper readjudication of 
this case may not proceed until after further development has 
been accomplished in the form of a new VA medical examination 
with medical opinion to specifically address the etiological 
relationship between the in-service urethritis and the Veteran's 
kidney failure and hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination by an appropriate hypertension 
specialist to determine the nature and 
etiology of the claimed hypertension 
disability.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests should 
be accomplished.  After reviewing the claims 
file and examining the Veteran, the examiner 
should respond to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
hypertension was manifested during the 
Veteran's active duty service?

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
hypertension was caused by, or permanently 
aggravated, by the Veteran's service-
connected hepatitis-c?  In answering this 
question, please be sure to address both 
whether it was caused and whether it was 
permanently aggravated by the hepatitis-c.

c)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
hypertension is etiologically linked to 
the Veteran's in-service diagnoses of 
urethritis.  In answering this question, 
please specifically discuss the documented 
in-service diagnoses of urethritis and any 
etiological relationship between the 
urethritis and the Veteran's kidney 
failure and hypertension.  Please offer a 
rationale for the conclusions drawn.

2.  The RO should then review the Veteran's 
claim of service connection for hypertension, 
to include as secondary to service-connected 
hepatitis-c.  The RO should take into 
consideration any newly submitted evidence, 
including the report of the VA examination 
requested above.  The RO should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing legal 
authority, including the VCAA of 2000 and 
implementing regulations, and any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case, and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to 
the Board for further appellate action, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


